DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/28/2021 is considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “each of the plurality of magnetoresistive elements belongs to any of a first group, a second group, a third group, and a fourth group, and one or more magnetoresistive elements of the plurality of magnetoresistive elements belong to each of the first to fourth groups, each of the plurality of magnetoresistive elements is constituted of a plurality of laminated layers, and has a top surface located at an end of the plurality of layers in a direction of lamination, a maximum area of the top surfaces of the one or more magnetoresistive elements belonging to the first group is larger than areas of the top surfaces of all of the magnetoresistive elements belonging to the second to fourth groups, a minimum area of the top surfaces of the one or more magnetoresistive elements belonging to the second group is smaller than areas of the top surfaces of all of the magnetoresistive elements belonging to the first, third, and fourth groups, an average area of the top surfaces of the one or more magnetoresistive elements belonging to the third group is smaller than an average area of the top surfaces of the one or more  magnetoresistive elements belonging to the fourth group, and the first resistor section, the second resistor section, the third resistor section, and the fourth resistor section are constituted of: the first group, the second group, the third group, and the fourth group, respectively; the second group, the first group, the fourth group, and the third group, respectively; the first group, the fourth group, the third group, and the second group, respectively; or the third group, the second group, the first group, and the fourth group, respectively” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 2 is also allowable due to dependency.
Regarding Claim 3, the closest prior art fails to disclose nor would it be obvious to combine “each of the plurality of magnetoresistive elements is constituted of a plurality of laminated layers, and has a top surface located at an end of the plurality of layers in a direction of lamination, an average area of the top surfaces of the one or more magnetoresistive elements belonging to the third group is larger than an average area of the top surfaces of the one or more magnetoresistive elements belonging to the second group, an average area of the top surfaces of the one or more magnetoresistive elements belonging to the first group is larger than an average area of the top surfaces of the one or more magnetoresistive elements belonging to the third group, an average area of the top surfaces of the one or more magnetoresistive elements belonging to the fourth group is larger than an average area of top surfaces of the one or more magnetoresistive elements belonging to the first group, and the first resistor section, the second resistor section, the third resistor section, and the fourth resistor section are constituted of: the first group, the second group, the third group, and the fourth group, respectively; or the second group, the first group, the fourth group, and the third group, respectively” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 4 is also allowable due to dependency.
Regarding Claim 5, the closest prior art fails to disclose nor would it be obvious to combine “a plurality of magnetoresistive elements constituting the first to fourth resistor sections; and a support member that supports the plurality of magnetoresistive elements, wherein the detection signal is a signal corresponding to a potential difference between the first output port and the second output port, the support member has a first section having a flat first surface, and a second section having a second surface located at a different position from the first surface in a first direction perpendicular to the first surface, the plurality of magnetoresistive elements are located on any of the first surface and the second surface of the support member, each of the plurality of magnetoresistive elements is located in any of a first region, a second region, a third region, and another region that is other than the first to third regions, in each of the first to third regions, an element group, which is a set of one or more magnetoresistive elements of the plurality of magnetoresistive elements, is located, in the other region, two or more magnetoresistive elements of the plurality of magnetoresistive elements are located, the first to third regions are aligned along a second direction that is parallel to a virtual straight line orthogonal to the first direction, the virtual straight line is along a reference portion which is a part of an outer edge of the second section, while intersecting at least a part of the reference portion, the other region is at a different position from the first to third regions in a third direction that is orthogonal to the first direction and intersects the virtual straight line, the element group in the first region and the element group in the third region constitute a divided resistor section, the element group in the second region constitutes an undivided resistor section, any of sets of ordered two resistor sections, including a set of the first resistor section and the fourth resistor section, a set of the second resistor section and the third resistor section, a set of the first resistor section and the second resistor section, and a set of the second resistor section and the first resistor section, corresponds to a set of the divided resistor section and the undivided resistor section, and the two or more magnetoresistive elements in the other region constitute two resistor sections other than two resistor sections corresponding to the divided resistor section and the undivided resistor section” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 6 is also allowable due to dependency.
Regarding Claim 7, the closest prior art fails to disclose nor would it be obvious to combine “and a plurality of magnetoresistive elements constituting the first to fourth resistor sections, and a support member that supports the plurality of magnetoresistive elements, wherein the detection signal is a signal corresponding to a potential difference between the first output port and the second output port, the support member has a first section having a flat first surface, and a second section having a second surface located at a different position from the first surface in a first direction perpendicular to the first surface, the plurality of magnetoresistive elements are located on any of the first surface and the second surface of the support member, each of the plurality of magnetoresistive elements is located in any of a first region, a second region, a third region, and a fourth region, and an element group being a set of one or more magnetoresistive elements of the plurality of magnetoresistive elements is located in each of the first to fourth regions, the first to fourth regions are aligned along a second direction that is parallel to a virtual straight line orthogonal to the first direction, the virtual straight line is along a reference portion which is a part of an outer edge of the second section, while intersecting at least a part of the reference portion, and the first resistor section, the second resistor section, the third resistor section, and the fourth resistor section are constituted of: the element group in the third region, the element group in the first region, the element group in the second region, and the element group in the fourth region, respectively; or the element group in the first region, the element group in the third region, the element group in the fourth region, and the element group in the second region, respectively” in combination with all other limitations of the claim renders the claim allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurata et al. (US 20080211490) teaches a magnetic detector includes a magnetoresistive element and a fixed resistor that are constituted from identical laminates. Hard bias layers are disposed on two sides of the fixed resistor each with a gap therebetween. The magnetoresistive element includes a magnetic layer, magnetization direction of which is variable; the fixed resistor includes a magnetic layer corresponding to the magnetic layer of the magnetoresistive element; and the magnetization direction of the magnetic layer of the fixed resistor is pinned by a bias magnetic field from the hard bias layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868